Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 1 of 67

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
CASE No. 9:16-cv-81871-KAM
LAN LI, an individual, et al.,

Plaintiffs,
VS.

JOSEPH WALSH, an individual, et al.,

Defendants.

 

DEFENDANT, KK-PB FINANCIAL, LLC’S ANSWER AND AFFIRMATIVE
DEFENSES TO PLAINTIFFS’ THIRD AMENDED COMPLAINT

 

 

Defendant, KK-PB Financial, LLC (“KK-PB”), through its’ counsel, files its’
Answer and Affirmative Defenses to the Plaintiffs’ Third Amended Complaint filed on
October 23, 2018 (DE 351), and states as follows:

Introduction

1. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

2. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

3. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

4. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

5. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

g-lfiles\kk-pb financial Il¢.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 1
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 2 of 67

6. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

7. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

8. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

9, KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

10. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

11. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

12. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

13. Denied as to KK-PB, without knowledge as to all other Defendants.

14. Paragraphs 14(a)-(f) denied as to KK-PB, without knowledge as to all other
Defendants, therefore denied.

15. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

16. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

17. Denied as to KK-PB, without knowledge as to all other Defendants, therefore

denied.

g-Ifiles\kk-pb financial Ile.508\9:16-cv-81871-kam\ans and affirm def to plain 3" amend comp 042419.doc 2
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 3 of 67

18. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

19. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

20. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

21. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

22. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied. KK-PB further avers that at all times, it was intended and on
information and belief, the Plaintiffs were advised that the KK-PB Mortgage would have
first priority.

23. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

24. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

25. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

26. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

27. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

28. Denied as to KK-PB, without knowledge as to all other Defendants, therefore

denied. KK-PB further avers that its’ Mortgage was not “secret” and was recorded

g-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kamians and affirm def to plain 3“ amend comp 042419.doc 3
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 4 of 67

months before the alleged mortgage granted to Plaintiffs, who either actually or
constructively had knowledge of KK-PB’s Mortgage, and KK-PB’s Mortgage has priority
over Plaintiffs’ alleged mortgage. KK-PB further avers, based upon information and
belief, that the Plaintiffs were advised, in writing, that the Lender would have a First
Mortgage on the Palm House Hotel Property.
29. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Parties, Jurisdiction and Venue
30. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.
31. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.
32. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
33. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
34. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.
35. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.
36. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
37. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kamians and affirm def to plain 3 amend comp 042419.doc 4
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 5 of 67

38. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
39. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
40. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
41. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
42. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
43. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
44. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
45. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
46. Admitted that 160 Royal Palm, LLC is a Florida limited liability company, and
the owner of the property, located at 160 Royal Palm Way, admitted that a Twenty-Seven
Million Four Hundred Sixty-Eight Thousand Seven Hundred Fifty Dollar
($27,468,750.00) Mortgage, given as partial consideration, was granted to KK-PB, denied
as to all other allegations in paragraph 46. KK-PB further avers that its’ Mortgage was
granted months before the Plaintiffs’ alleged mortgage, and Plaintiffs had either actual or
constructive knowledge of KK-PB’s Mortgage and that the Plaintiffs, in their prior

pleadings in this case, have unequivocally admitted that “as consideration,” 160 Royal

g-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc 5
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 6 of 67

Palm, LLC granted a $27,468,750.00 Note and Mortgage and Plaintiffs are bound by that
admission.

47. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

48. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

49, KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

50. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

51. Admitted that Leslie Robert Evans is an attorney with the Law Firm of Leslie
Robert Evans & Associates, PA, based in Palm Beach, KK-PB lacks knowledge or
information as to the other allegations, and therefore the allegations are denied.

52. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

53. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

54. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

55. Admitted that KK-PB is a Florida limited liability company. Admitted that Glenn
F. Straub is an owner of the Member Units of KK-PB. Admitted that Glenn F. Straub
was a former owner of the Member Units of 160 Royal Palm, LLC, which owns the
property at 160 Royal Palm Way. Admitted that Glenn F. Straub sold his Member

interest in 160 Royal Palm, LLC, in approximately August, 2013. Denied there was

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affinn def to plain 3% amend comp 042419.doc 6
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 7 of 67

merely “purported consideration.” Admitted that KK-PB received a Mortgage for
$27,468,750.00 as partial consideration. Admitted that the KK-PB Mortgage was
recorded on March 28, 2014, which KK-PB avers that the delay was not the fault of KK-
PB, but was the fault of Defendant Evans, the Closing Agent who KK-PB has filed
crossclaims against. The remaining allegations of paragraph 55 are denied. KK-PB
further avers that KK-PB’s Mortgage was recorded months before the Plaintiffs’ alleged
mortgage, and Plaintiffs had actual or constructive knowledge of the KK-PB Mortgage,
and the KK-PB Mortgage has priority. KK-PB further avers that in prior pleadings in this
case, the Plaintiffs have unequivocally admitted that there was consideration for the
Mortgage and Plaintiffs are bound by that admission.

56. Admitted that the Court has jurisdiction over KK-PB. The remaining allegations
as they relate to KK-PB are denied, and KK-PB is without knowledge as to the other
Defendants, and the allegations are therefore denied.

57. No Securities Act violations are alleged against KK-PB, and therefore the
allegations are denied.

58. Admitted that the Court has jurisdiction over KK-PB. The remaining allegations
as they relate to KK-PB are denied, and KK-PB is without knowledge as to the other
Defendants, and the allegations are therefore denied.

59. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

60. Admitted that venue is proper and KK-PB lacks knowledge as to the other
Defendants, and the allegations are denied.

61. Denied as to KK-PB, without knowledge as to all other Defendants, therefore

denied.

g-lfiles\kk-pb financial l1c,508\9:16-cv-81871-kami\ans and affirm def to plain 34 amend comp 042419.doc 7
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 8 of 67

62. KK-PB is without knowledge, and therefore the allegations are denied.
General Allegations
63. | KK-PB lacks knowledge or information as to the allegations,

allegations of paragraph 63 are denied.
64. | KK-PB lacks knowledge or information as to the allegations,
allegations of paragraph 64 are denied.

65. KK-PB lacks knowledge or information as to the allegations,
allegations are denied.

66. | _KK-PB lacks knowledge or information as to the allegations,
allegations are denied.

67. KK-PB lacks knowledge or information as to the allegations,
allegations are denied.

68. KK-PB lacks knowledge or information as to the allegations,
allegations are denied.

69. KK-PB lacks knowledge or information as to the allegations,
allegations are denied.

70. | KK-PB lacks knowledge or information as to the allegations,
allegations are denied.

71. KK-PB lacks knowledge or information as to the allegations,
allegations are denied.

72. KK-PB lacks knowledge or information as to the allegations,

allegations are denied.
73. KK-PB lacks knowledge or information as to the allegations,

allegations are denied.

g-lfiles\kk-pb financial Hc.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc

and therefore the

and therefore the

and therefore the

and therefore the

and therefore the

and therefore the

and therefore the

and therefore the

and therefore the

and therefore the

and therefore the
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 9 of 67

74. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

75. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

76. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

77. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

78, KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

79. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

80. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

81. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

82. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

83. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, and KK-PB avers that it has no knowledge of and did not
participate in the preparation and/or dissemination of Exhibits A, B, C, D, E and F.

84. | KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-lfiles\kk-pb financial {lc.508\9:16-cv-81871-kam\ans and affirm def to plain 3° amend comp 042419.doc 9
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 10 of 67

85. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
86. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
87. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
88. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
89. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
90. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
91. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
92. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
93. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
94. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
95. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
96. | KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial IIc. 508\9:16-cv-81871-kam\ans and affirm def to plain 3° amend comp 042419.doc 10
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 11 of 67

97. | KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

98. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

99. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

100. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

101. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

102. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

103. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

104. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

105. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

106. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

107. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

108. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are dented,

g-lfiles\kk-pb financial Ilc.508\9:16-cy-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc 11
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 12 of 67

109. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
110. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
111. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
112. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
113. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
114. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
115. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
116. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
117. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
118. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
119. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
120. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-|files\kk-pb financial lle, 508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 12
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 13 of 67

121. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
122. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied,
123. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
124. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
125. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
126. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
127. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
128. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
129. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
130. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
131. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
132. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 13
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 14 of 67

133. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
134. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
135. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied,
136. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
137. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
138. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
139. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
140. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
141. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
142. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
143. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
144, KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-lfiles\kk-pb financial Ilc.508\9: 16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 14
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 15 of 67

145. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

146. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

147. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

148. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

149. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

150. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

151. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

152. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, and KK-PB further avers that the Note to KK-PB was to be
secured by a First Mortgage on the Palm House Hotel Property and Plaintiffs had actual
or constructive knowledge of that fact.

153. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

154. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

155. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied, and KK-PB further avers that the Note to KK-PB was to be

g-Ifiles\kk-pb financial 1lc.508\9: 16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 15
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 16 of 67

secured by a First Mortgage on the Palm House Hotel Property and Plaintiffs had actual
or constructive knowledge of that fact.

156. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

157. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

158. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

159. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

160. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

161. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

162. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

163. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

164. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

165. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

166. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore

the allegations are denied. KK-PB further avers that the KK-PB Mortgage was recorded

g-lfiles\kk-pb financial Ilc.$08\9:16-cv-81871-kami\ans and affirm def to plain 3" amend comp 042419.doc 16
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 17 of 67

months before the Plaintiffs’ alleged mortgage, and that the Plaintiffs were either actually
or constructively on notice of KK-PB’s Mortgage and the KK-PB Mortgage has priority.
167. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

168. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

169. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

170. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

171. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied,

172. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

173. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

174. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

175. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

176. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

177. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3" amend comp 042419.doc 17
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 18 of 67

178. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

179. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

180. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

181. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

182. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

183. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

184. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, and KK-PB further avers no demand was made by the Plaintiffs to
KK-PB.

185. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

186. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

187. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

188. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial llc.508\9:16-cv-81871-kam\ans and affirm def to plain 3° amend comp 042419.doc 18
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 19 of 67

189. Denied to the extent the allegations refer to Bad Actors, otherwise KK-PB lacks
knowledge or information as to the allegations, and the allegations are therefore denied.
190. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

191. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied,

192. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied,

193. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

194. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

195. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

196. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

197. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

198. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

199. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

200. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3" amend comp 042419.doc 19
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 20 of 67

201. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
202. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
203. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
204. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
205. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
206. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
207. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
208. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
209. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
210. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
211. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, except that KK-PB admits it has a first Mortgage for Twenty-
Seven Million Five Hundred Thousand Dollars ($27,500,000.00) on the Property, which

KK-PB’s Mortgage was recorded months before the Plaintiffs’ alleged mortgage and

g-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc 30
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 21 of 67

Plaintiffs were on notice of the KK-PB Mortgage, and KK-PB further avers that the
Plaintiffs’ allegations are a binding admission that Plaintiffs had knowledge of the prior
KK-PB Mortgage.

212. KK-~-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

213. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

214. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

215. Admitted Plaintiffs hired legal counsel. The remaining allegations of paragraph
215 are denied.

216. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

217. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

218. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

219. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

220. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

221. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial llc.508\9:16-cv-81871-kam\ans and affirm def to plain 3" amend comp 042419.doce 91
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 22 of 67

222. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

223. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

224. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

225. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

226. KK-~PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

227. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

228. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

229, KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

230. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

231. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

232. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

233. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore

denied. KK-PB further avers that the KK-PB Mortgage is the first Mortgage, recorded

p-lfiles\kk-pb financial Il¢.508\9:16-cv-8187 1-kam\ans and affirm def to plain 34 amend comp 042419.doc 32
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 23 of 67

months before the Plaintiffs’ alleged mortgage.

234. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied. KK~PB further avers it has the first Mortgage on the Property,
which was granted as partial consideration.

235. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, and KK-PB further avers it received a Promissory Note and first
Mortgage on the Palm House Hotel a Lender.

236. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

237. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

238. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

239. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

240. KK-PB jacks knowledge or information as to the allegations, and therefore the
allegations are denied.

241. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

242. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

243. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial llc.508\9:16-cv-8187 1-kamians and affirm def to plain 3" amend comp 042419.doc 23
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 24 of 67

244, KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

245. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

246. KK-PB lacks knowledge or information as to the: allegations, and therefore the
allegations are denied.

247. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, KK-PB further avers that the KK-PB Mortgage was recorded
months before the Plaintiffs’ alleged mortgage, and Plaintiffs had either actual or
constructive knowledge of the KK-PB Mortgage.

248. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

249. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

250. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

251. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

252. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

253. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

254. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doe 24
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 25 of 67

255. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

256. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

257. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

258. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

259. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

260. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

261. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

262. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

263. Denied as to KK-PB, without knowledge as to ali other Defendants.

264. Denied as to KK-PB, without knowledge as to all other Defendants.

265. Denied as to KK-PB, without knowledge as to all other Defendants.

266. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

267. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kamians and affirm def to plain 3 amend comp 042419.doc 25
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 26 of 67

268. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

269. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied,

270. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

271. Admitted that Exhibit N purports to be a chart. KK-PB lacks knowledge or
information as to the content of the chart, and therefore the allegations are denied. KK-
PB further avers that it has no knowledge of the preparation, accuracy and authenticity of
Exhibit N.

272. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
the allegations are denied.

273. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

274. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

275. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

276. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

277. Denied as to KK-PB, without knowledge as to the other Defendants, and therefore
denied.

278. Denied as to KK-PB, without knowledge as to all other Defendants, therefore

denied.

g-lfiles\kk-pb financial Ile.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc 36
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 27 of 67

279. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

280. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

281. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

282. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

283. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

284. Denied as to KK-PB, without knowledge as to all other Defendants, therefore
denied.

285. KXK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

286. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

287. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

288. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

289. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

290. Denied.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3™ amend comp 042419.doc 27
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 28 of 67

291. KK-PB lacks knowledge or information as to the allegations in paragraph 291,
except that KK-PB is aware of certain Indiciments, Informations, and an SEC Complaint
are pending, but not against KK-PB.

292. KK-PB lacks knowledge or information as to the allegations in Exhibit P, except
that KK-PB is aware that Robert Matthews and Leslie Robert Evans have been indicted
and other Informations have been issued, none of which are against or involve KK-PB.
293. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

294. KK-PB lacks knowledge or information as to the allegations in Exhibit Q, except
that KK-PB is aware that Robert Matthews and Leslie Robert Evans have been indicted
and other Informations have been issued, none of which are against or involve KK-PB.
295. KK-PB lacks knowledge or information as to the allegations in Exhibit R, except
that KK-PB is aware that Robert Matthews and Leslie Robert Evans have been indicted
and other Informations have been issued, none of which are against or involve KK-PB.
296. KK-PB lacks knowledge or information as to the allegations in Exhibit $, except
that KK-PB is aware that Robert Matthews and Leslie Robert Evans have been indicted
and other Informations have been issued, none of which are against or involve KK-PB.
297. KK-PB lacks knowledge or information as to the allegations in Exhibit T, except
that KK-PB is aware that Robert Matthews and Leslie Robert Evans have been indicted
and other Informations have been issued, none of which are against or involve KK-PB.
298. KK-PB admits that the Indictment alleges the matters in paragraph 298 against
Robert Matthews and KK-PB avers none of the allegations specifically involve or refer to

KK-PB,

g-lfiles\kk-pb financial lIc.508\9:16-cv-81871-kam\ans and affirm def to plain 3“ amend comp 042419.doc 22
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 29 of 67

299. KK-PB admits that the Indictment alleges the matters in paragraph 299 against
Leslie Robert Evans and KK-PB avers none of the allegations specifically involve or refer
to KK-PB.

300. KK-PB lacks knowledge or information as to the matters alleged in the
Indictment, and therefore the allegations are denied, as they may relate to KK-PB and
KK-PB avers the Indictment does not specifically refer to KK-PB.

301. KK-PB lacks knowledge or information as to the matters alleged in the
Indictment, and therefore the allegations are denied, as they may relate to KK-PB and
KK-PB avers the Indictment does not specifically refer to KK-PB.

302. KK-PB lacks knowledge or information as to the matters alleged in the
Indictment, and therefore the allegations are denied, as they may relate to KK-PB and
KK-PB avers the Indictment does not specifically refer to KK-PB.

303. KK-PB lacks knowledge or information as to the matters alleged in the
Indictment, and therefore the allegations are denied, as they may relate to KK-PB and
KK-PB avers the Indictment does not specifically refer to KK-PB.

304. KK-PB lacks knowledge or information as to the matters alleged in the
Indictment, and therefore the allegations are denied, as they may relate to KK-PB and
KK-PB avers the Indictment does not specifically refer to KK-PB.

305. KK-PB lacks knowledge or information as to the matters alleged in the SEC
Complaint, Exhibit U.

306. KK-PB admits Exhibit V is a Superseding Indictment, but otherwise KK-PB lacks
knowledge or information as to the matters alleged in paragraph 306.

307. KK-PB admits it received a $27,468.750 Note in August , 2013 and the Note was

secured by a Mortgage on the Palm House Hotel Property; and that Exhibit W is an

g-Ifiles\kk-pb financial [lc.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419,doe 99
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 30 of 67

Assignment; Exhibit X the Note; and Exhibit Y the Mortgage to KK-PB. KK-PB further
avers that Glenn F. Straub is not a defendant in this action and that the Plaintiffs have, in
previous pleadings, unequivocally admitted there was consideration for the Note and
Mortgage. Any other allegations in paragraph 307, not specifically admitted, are hereby
denied.

308. KK-PB admits Exhibit Z is an August 30, 2013 document entitled, Closing
Statement, and that it is for the Palm House Hotel Property, otherwise, the allegations of
paragraph 308 are denied.

309. KK-PB denies the allegations in paragraph 309, that there was no consideration
and KK-PB avers that the Plaintiffs have, in prior pleadings in this case, unequivocally
admitted there was consideration for the Note and Mortgage and Plaintiffs are bound by
their admissions.

310. KK-PB denies the allegations in paragraph 310.

311. KK-PB admits the Note and Mortgage were obligations incurred by 160 Royal
Palm to KK-PB, otherwise, the remaining allegations of paragraph 311 are denied.

312. The matters alleged in paragraph 312 are not against KK-PB, and are therefore
denied. KK-PB further avers that Glenn F. Straub is not a party in this lawsuit, but based
upon KK-PB’s knowledge and belief, Mr. Straub was a Member of and had an ownership
interest in 160 Royal Palm, LLC, otherwise, the allegations of paragraph 312 are denied.
313. The matters alleged in paragraph 313 are not against KK-PB, and are therefore
denied. KK-PB further avers that Glenn F. Straub is not a party in this lawsuit and KK-
PB lacks knowledge or information as to the date when Mr. Straub ceased being an

officer of 160 Royal Palm, LLC, therefore, the allegations are denied.

g-lfites\kk-pb financial Ilc.508\9:16-cy-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc 30
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 31 of 67

314. The matters alleged in paragraph 314 involve non-party Glenn F. Straub and are
therefore denied, and paragraph 314 alleges legal conclusion, and are therefore denied.
315. The matters alleged in paragraph 315 are allegations against non-party Glenn F.
Straub, and are therefore denied by KK-PB, except that Mr. Straub was a Member of KK-
PB and had an interest in KK-PB. ‘The remaining allegations of paragraph 315 are
denied.

316. The matters alleged in paragraph 316 are allegations against non-party Glenn F.
Straub, and are therefore denied by KK-PB, and paragraph 316 alleges a legal conclusion
and is therefore denied.

317. The allegations in paragraph 317 are against non-party Glenn F. Straub, and are
therefore denied by KK-PB, and paragraph 317 alleges a legal conclusion and is therefore
denied by KK-PB.

318. KK-PB admits that 160 Royal Palm, LLC owned the Palm House Hotel Property
in August, 2013, and thereafter, including the time period which KK-PB filed its’
foreclosure action against 160 Royal Palm, otherwise the allegations of paragraph 318 are
denied.

319. KK-PB admits that it has a first Mortgage on the Palm House Hotel Property and
to the extent, paragraph 319 alleges a legal conclusion, it is denied, otherwise the
allegations of paragraph 319 are denied.

320. Paragraph 320 alleges a legal conclusion and is therefore denied, and the
remaining allegations of paragraph 320 are denied.

Count I
Injunctive Relief against all Defendants under 812.035 Fla. Stat.

321. KK-PB pleads to paragraph 321 as set forth above.

g-lfiles\kk-pb financial Ile.508\9:16-cv-81871-kam\ans and affirm def to plain 34 amend comp 042419.doc 31
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 32 of 67

322. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

323. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

324. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

325. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

326. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

327. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

328. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

329. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

330. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

331. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

332. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore

denied.

g-lfiles\kk-pb financial I¢e.508\9: 16-cv-81871-kam\ans and affirm def to plain 3* amend comp 042419,doc 39
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 33 of 67

Count II
Dissolution of Palm House Hotel, LLLP

333. KK-PB pleads to paragraph 333 as set forth above.

334. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

335. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied

336. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

337. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

338. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

339. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

340. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

341. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

342. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

343. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial 1lc.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 33
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 34 of 67

344. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count Ii
Conversion against all Defendants

345. KK-PB pleads to paragraph 345 as set forth above.

346. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

347. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

348. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

349. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

Count IV
Fraud in the Inducement against certain Defendants, not including KK-PB

350. KK-PB pleads to paragraph 350 as set forth above.

351. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

352. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

353. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

354. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

2-Ifiles\kk-pb financial lic.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 34
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 35 of 67

355. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
356. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
357. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
358. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
359. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count V
Fraud in the Inducement against certain Defendants, not including KK-PB

360. KK-PB pleads to paragraph 360 as set forth above.

361. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

362. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

363. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

364. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

365. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifites\kk-pb financial Ilc.508\9:16-cv-8187 1-kam\ans and affirm def to plain 3% amend comp 042419.doc 35
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 36 of 67

366. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
367. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
368. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
369. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count VI
Fraud in the Inducement against certain Defendants, not including KK-PB

370. KK-PB pleads to paragraph 370 as set forth above.

371. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

372. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

373. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

374. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

375. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

376. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3™ amend comp 042419.doc 36
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 37 of 67

377. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
378. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count VIL
Fraud in the Inducement against certain Defendants, not including KK-PB

379. KK-PB pleads to paragraph 379 as set forth above.

380. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

381. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

382. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

383. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count VIII
Fraud against certain Defendants, not including KK-PB

384. KK-PB pleads to paragraph 384 as set forth above.

385. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

386. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

387. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial llc.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc 37
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 38 of 67

388. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count IX
Aiding and Abetting Fraud against certain Defendants

389. KK-PB pleads to paragraph 389 as set forth above.

390. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

391. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

392. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

393. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

394. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

395. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

396. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

397. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

398. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3" amend comp 042419.doc 38
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 39 of 67

Count X
Breach of Fiduciary Duty against certain Defendants, not including KK-PB

399. KK-PB pleads to paragraph 399 as set forth above.

400. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

401. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

402. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

403. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

404. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

405. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

406. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count XI
Breach of Fiduciary Duty against certain Defendants, not including KK-PB

407. KK-PB pleads to paragraph 407 as set forth above.

408. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

409. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 39
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 40 of 67

410. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

411. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

412. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

413. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

414. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

415. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count XII
Aiding and Abetting Breach of Fiduciary Duty against
certain Defendants, not including KK-PB

416. KK-PB pleads to paragraph 416 as set forth above.

417. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

418. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

419. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

420. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-lfiles\kk-pb financial llc.508\9:16-cv-81871-kam\ans and affirm def to plain 34 amend comp 042419.doe 40
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 41 of 67

421. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
422. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count XI

Avoidance of Fraudulent Transfers 726,105(1)(a) Fla. Stat. against USREDA;
KK-PB; Evans; Defendants, New Haven Contracting; and,

160 Royal Palm Way, LLC

423. KK-PB pleads to paragraph 423 as set forth above.

424, Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

425. Paragraph 425 is a legal conclusion to which no responsive pleading is required,
otherwise denied.

426. Paragraph 426 is a legal conclusion to which no responsive pleading is required,
otherwise denied. As to KK-PB, KK-PB lacks knowledge or information as to the
allegations against Walsh, therefore denied.

427, Paragraph 427 is a legal conclusion to which no responsive pleading is required,
otherwise denied. As to KK-PB, KK-PB lacks knowledge or information as to the
allegations against Walsh, therefore denied.

428. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

429. Paragraph 429 is a legal conclusion to which no responsive pleading is required,
otherwise denied. As to KK-PB, KK-PB lacks knowledge or information as to the

allegations against Walsh, therefore denied.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc Al
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 42 of 67

430. Paragraph 430 is a legal conclusion to which no responsive pleading is required,
otherwise denied. As to KK-PB, KK-PB lacks knowledge or information as to the
allegations against Walsh, therefore denied.
431. Paragraph 431 is a legal conclusion to which no responsive pleading is required,
otherwise denied.
432. Paragraph 432 is a legal conclusion to which no responsive pleading is required,
otherwise denied.
433. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
Count XIV
Avoidance of Fraudulent Transfers 726.105(1)(b) Fla, Stat. against USREDA;
KK-PB; Evans; Defendants, New Haven Contracting; and,
160 Royal Palm Way, LLC
434. KK-PB pleads to paragraph 434 as set forth above.
435. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
436. Paragraph 436 is a legal conclusion to which no responsive pleading is required,
otherwise denied.
437. Paragraph 437 is a legal conclusion to which no responsive pleading is required,
otherwise denied. As to KK-PB, KK-PB lacks knowledge or information as to the
allegations against Walsh, therefore denied.
438. Paragraph 438 is a legal conclusion to which no responsive pleading is required,

otherwise denied. As to KK-PB, KK-PB lacks knowledge or information as to the

allegations against Walsh, therefore denied.

g-lfiles\kk-pb financial llc.508\9:16-cv-81871-kami\ans and affirm def to plain 3“ amend comp 042419.doc 4?
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 43 of 67

439, Paragraph 439 is a legal conclusion to which no responsive pleading is required,
otherwise denied. As to KK-PB, KK-PB lacks knowledge or information as to the
allegations against Walsh, therefore denied.
440. Paragraph 440 is a legal conclusion to which no responsive pleading is required,
otherwise denied. As to KK-PB, KK-PB lacks knowledge or information as to the
allegations against Walsh, therefore denied.
441. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
442. Paragraph 442 is a legal conclusion to which no responsive pleading is required,
otherwise denied.
443. Paragraph 443 is a legal conclusion to which no responsive pleading is required,
otherwise denied.
444, Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
Count XV
Avoidance of Fraudulent Transfers 726.106 Fla. Stat. against USREDA;
KK-PB; Evans; Defendants, New Haven Contracting; and,
160 Royal Palm Way, LLC
445, KK-PB pleads to paragraph 445 as set forth above.
446. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
447, Paragraph 447 is a legal conclusion to which no responsive pleading is required,
denied as to KK-PB.

448. Paragraph 448 is a legal conclusion to which no responsive pleading is required,

denied as to KK-PB.

2-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3° amend comp 042419.doc 43
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 44 of 67

449, Paragraph 449 is a legal conclusion to which no responsive pleading is required,
and KK-PB lacks knowledge or information as to the allegations against Walsh, and
therefore denied.
450. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
451. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
452. Paragraph 452 is a legal conclusion to which no responsive pleading is required,
denied as to KK-PB.
453. Paragraph 453 is a legal conclusion to which no responsive pleading is required,
denied as to KK-PB.
454. Admitted Exhibit N is a document purporting to be a chart. Denied as to the
allegations regarding KK-PB.
Count XVI
Avoidance of Fraudulent Transfer,
pursuant to Fla. Stat. 726.105(1)(a) against KK-PB
455. KK-PB pleads to paragraph 455 as set forth above.
456. Paragraph 456 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.
457. Paragraph 457 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.
458. KK-PB lacks knowledge or information as to the truth of the allegations in
paragraph 458, and therefore the allegations are denied. KK-PB further avers that on
information and belief, 160 Royal Palm, LLC is a debtor in possession in a certain

Bankruptcy case pending in the US Bankruptcy Court SDF, Case No. 18-19441-EPK, and

g-lfiles\kk-pb financial llc.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc 44
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 45 of 67

whatever alleged claims may exist are the property of 160 Royal Palm, LLC, and
Plaintiffs have no standing to assert said claims.

459. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

460. Paragraph 460 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.

461. Paragraph 461 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.

462. KK-PB lacks knowledge or information as to the allegations, and therefore they
are denied. KK-PB further avers that on information and belief, the Real Property is

currently the subject of certain Bankruptcy Court sale proceedings.

463. Denied.
464. Denied.
465. Denied.
466. Denied.
467. Denied.
468. Denied.
469. Denied.
470. Denied.
471. Denied.

472. Paragraph 472 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied, and KK-PB specifically denies it is an “insider.”

473. Denied.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3™ amend comp 042419.doc 45
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 46 of 67

474. Paragraph 474 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.
475. Paragraph 475 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.

Count XVII

Avoidance of Fraudulent Transfer,
pursuant to Fla. Stat. 726.105(1)(b) against KK-PB

 

476. KK-PB pleads to paragraph 476 as set forth above.

477. Paragraph 477 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.

478. Paragraph 478 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.

479. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, and whatever alleged claims may exist are the property of 160
Royal Palm, LLC and Plaintiffs have no standing to assert said claims.

480. KK-PB lacks knowledge or information as to the allegations in paragraph 480,
and therefore the allegations are denied, and KK-PB specifically denies it participated in
the alleged Defendants’ fraudulent investment scheme.

481. Paragraph 481 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.

482. Paragraph 482 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.

483. Denied.

484. Denied.

g-lfiles\kk-pb financial Ilc,508\9;16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419, doc 46
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 47 of 67

485. Paragraph 485 is a legal conclusion to which no responsive pleading is required,

otherwise the allegation is denied, and KK-PB specifically denies it is an “insider.”

486. Denied.
487. Denied.
488. Denied.
489, Denied.
490. Denied.

491. Paragraph 491 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.
492. Denied.
Count XVIII
Avoidance of Fraudulent Transfer,
pursuant to Fla. Stat. 726.106 against KK-PB
493. KK-PB pleads to paragraph 493 as set forth above.
494. Paragraph 494 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.
495. Paragraph 495 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.
496. KK-PB lacks knowledge or information as to the allegation in paragraph 496, and
therefore the allegation is denied, and whatever alleged claims may exist are the property
of 160 Royal Palm, LLC and Plaintiffs have no standing to assert said claims.
497, KK-PB lacks knowledge or information as to the allegation in paragraph 497, and

therefore the allegation is denied, and KK-PB specifically denies any participation in the

Defendants’ fraudulent investment scheme.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 37 amend comp 042419,doc 47
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 48 of 67

498. Paragraph 498 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.
499. Paragraph 499 is a legal conclusion to which no responsive pleading is required,

otherwise the allegation is denied.

500. Denied.
501. Denied.
502. Denied.
503. Denied.
504. Denied.
505. Denied.
506. Denied.

507. Paragraph 507 is a legal conclusion to which no responsive pleading is required,
otherwise the allegation is denied.
508. Denied.

Count XIX
Violation of Florida Securities and Investor Protection Act

against certain Defendants, not including KK-PB

509. KK-PB pleads to paragraph 509 as set forth above.

510. Admitted that paragraph 510 alleges a violation of 517.011 Fla. Stat. Denied to
the extent it may allege any involvement by KK-PB.

511. Admitted that paragraph 511 alleges a violation of 517.011 Fla. Stat. Denied to
the extent it may allege any involvement by KK-PB.

512. Admitted that paragraph 512 alleges a violation of 517.30 Fla. Stat. Denied to the

extent it may allege any involvement by KK-PB.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3“ amend comp 042419.doc 48
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 49 of 67

513. Admitted that paragraph 513 alleges a violation of 517.211 Fla. Stat. Denied to
the extent it may allege any involvement by KK-PB.

514. Admitted that paragraph 514 alleges a violation of 517.211 Fla. Stat. Denied to
the extent it may allege any involvement by KK-PB.

515. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

516. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

517. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

518. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

519. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

520. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

521. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

522. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count XX
Avoidance of Fraudulent Transfer,
pursuant to Fla. Stat. 726.105(1)(b) against KK-PB

523. KK-PB pleads to paragraph 523 as set forth above.

g-Ifiles\kk-pb financial Ilc.508\9:16-cy-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 49
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 50 of 67

524. Admitted that paragraph 524 alleges a violation of 517.011 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

525. Admitted that paragraph 525 alleges a violation of 517.301 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

526. Admitted that paragraph 526 alleges a violation of 517.301 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

527. Admitted that paragraph 527 alleges a claim under 517.211 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

528. Admitted that paragraph 528 alleges a violation of 517.211 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

529. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

530. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

531. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

532. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

533. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

534. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

535. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial Ilc.508\9:16-cy-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 50
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 51 of 67

536. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
Count XXI

Violation of Florida Securities and Investor Act
against certain Defendants, not including KK-PB

 

537. KK-PB pleads to paragraph 537 as set forth above.

538. Admitted that paragraph 538 alleges a violation of 517.011 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

539. Admitted that paragraph 539 alleges a violation of 517.301 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

540. Admitted that paragraph 540 alleges a violation of 517.301 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

541. Admitted that paragraph 541 alleges a claim under 517.211 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

542. Admitted that paragraph 542 alleges a violation of 517.211 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

543. Admitted that paragraph 543 alleges a claim under 517.211 Fla. Stat. Denied to
the extent it may allege any violation by KK-PB.

544. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

545. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

546. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial Il¢,508\9:16-cv-81871-kami\ans and affirm def to plain 3% amend comp 042419.doc 51
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 52 of 67

547. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
548. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
549. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
550. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

Count XXII
Unjust Enrichment against all Defendants

551. KK-PB pleads to paragraph 551 as set forth above.

552. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

553. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

554. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

555. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

Count XXII
Violation of Florida Unfair and Deceptive Trade Practice Act
against all Defendants, not including Palm House; Evans; Derrico; and, Nur

556. KK-PB pleads to paragraph 556 as set forth above.

557. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore

denied.

g-Ifiles\kk-pb financial llc.508\9:16-cv-81871-kami\ans and affirm def to plain 3% amend comp 042419.doe 5?
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 53 of 67

558. Paragraph 558 is a legal conclusion to which no responsive pleading is required,
denied as to KK-PB.

559. Paragraph 559 is a legal conclusion to which no responsive pleading is required,
denied as to KK-PB.

560. Paragraph 560 is a legal conclusion to which no responsive pleading is required,
denied as to KK-PB.

561. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

562. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

563. Paragraph 563 is a legal conclusion to which no responsive pleading is required,
denied as to KK-PB.

Count XXI
Equitable Accounting against all Defendants

564. KK-PB pleads to paragraph 564 as set forth above.

565. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

566. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

567. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

568. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore

denied.

g-Ifiles\kk-pb financial llc.508\9: 16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc 53
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 54 of 67

569. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

Count XXII
Civil Conspiracy against all Defendants, excluding Palm House and Evans

570. KK-PB pleads to paragraph 570 as set forth above.

571. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

572. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

573. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

574. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

575. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

576. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

577. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

578. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

Count XXVI
Constructive Fraud against all Defendants, excluding Palm House and Evans

579, KK-PB pleads to paragraph 579 as set forth above.

g-lfiles\kk-pb financial Hc.508\9:16-cv-81871-kam\ans and affirm def to plain 3“ amend comp 042419.doc 54
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 55 of 67

580. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
581. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
582. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
583. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.
584. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

Count XXVIII
Equitable Lien against Robert Mathews

585. KK~PB pleads to paragraph 585 as set forth above.

586. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

587. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

588. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

589. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

590. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc 55
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 56 of 67

Count XXVIII
Equitable Lien against 160 Royal Palm, LLC and KK-PB

591. KK-PB pleads to paragraph 591 as set forth above.

592. Admitted.

593. Denied. The Developer was 160 Royal Palm, LLC, not Gienn Straub.

594, Admitted.

595. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

596. Admitted that KK-PB received a Mortgage, dated August 30, 2013, in the
principal sum of Twenty-Seven Million Four Hundred Sixty-Eight Thousand Two
Hundred Fifty Dollars ($27,468,250.00), as partial consideration. KK-PB further avers
that the Closing Agent, Evans took possession of the executed Mortgage and the
documentary stamp funds, and was to immediately record the Mortgage. The remaining

allegations of paragraph 596 are denied.

597. Denied.
598. Denied.
599. Denied.
600. Denied.
601. Denied.
602. Denied.
603. Denied.

604. Denied. KK-PB further avers that the KK-PB Mortgage was to be immediately
recorded, by the Closing Agent, Leslie Robert Evans, and Leslie Robert Evans &

Associates (“Evans”) and that Evans took possession of the executed Mortgage on or

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 56
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 57 of 67

about August 30, 2013, along with the documentary stamp funds, and Evans was
obligated to immediately record the Mortgage.

605. Denied. KK-PB further avers that the KK-PB Mortgage was to be immediately
recorded, by the Closing Agent Leslie Robert Evans, and Leslie Robert Evans &
Associates (“Evans”) and that Evans took possession of the executed Mortgage on or
about August 30, 2013, along with the documentary stamp funds, and Evans was
obligated to immediately record the Mortgage.

606. Denied. KK-PB further avers that the KK-PB Mortgage was to be immediately
recorded, by the Closing Agent Leslie Robert Evans, and Leslie Robert Evans &
Associates (“Evans”) and that Evans took possession of the executed Mortgage on or
about August 30, 2013, along with the documentary stamp funds, and Evans was
obligated to immediately record the Mortgage.

607. Denied, and KK-PB further avers that a review of Evans’ Trust Account
disbursement demonstrates that several days after the Closing, Evans paid to Matthews,
the approximately $151,000.00 in funds collected in documentary stamps.

608. Denied. The Plaintiffs were either actually or constructively on notice of the KK-
PB Mortgage when they received their offering documents, which disclosed there would
be a prior mortgage, but in any event, they were aware no later than March, 2014.

609. Denied as to KK-PB, without knowledge as to all other Defendants, and therefore
denied.

610. Denied as to KK-PB, without knowledge as to all other Defendants.

611. Denied.
612. Denied.
613. Denied.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 34 amend comp 042419.doc 57
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 58 of 67

614. Denied.
Count XXIX
Violation of 10(b) of the Securities Act and 10(b){5)
against certain Defendants, not including KK-PB
615. KK-PB pleads to paragraph 615 as set forth above.
616. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
617. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are dented.
618. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
619. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
620. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
621. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
622. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.
623. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied,
624. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

625. KK-PB lacks knowledge or information as to the allegations, and therefore the

allegations are denied.

g-lfiles\kk-pb financial llc.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 58
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 59 of 67

Count XXX
Violation of Section 20(a) of the Exclusion Act
against certain Defendants, not including KK-PB

626. KK-PB pleads to paragraph 626 as set forth above.

627. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

628. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

629. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

630. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

631. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

632. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied.

All allegations not specifically responded to, if any, are denied.

Count XXXI
Aiding and Abetting fraud against the Evans Defendant

633. KK-PB pleads to paragraph 633 as set forth above.

634. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful

action of Matthews and Evans caused damage to KK-PB.

g-Ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3“ amend comp 042419.doc 59
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 60 of 67

635. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful
action of Matthews and Evans caused damage to KK-PB.

636. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful
action of Matthews and Evans caused damage to KK-PB.

637. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful
action of Matthews and Evans caused damage to KK-PB.

638. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful
action of Matthews and Evans caused damage to KK-PB.

639. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which

monies should have been used to pay on the Note held by KK-PB, and the unlawful

g-Ifiles\kk-pb financial llc.508\9:16-cv-81871-kam\ans and affirm def to plain 3™ amend comp 042419.doc 60
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 61 of 67

action of Matthews and Evans caused damage to KK-PB.

Count XXXII
Aiding and Abetting conversion against the Evans Defendant

640. KK-PB pleads to paragraph 640 as set forth above.

641. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful
action of Matthews and Evans caused damage to KK-PB.

642, KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful
action of Matthews and Evans caused damage to KK-PB.

643. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful
action of Matthews and Evans caused damage to KK-PB.

644. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful

action of Matthews and Evans caused damage to KK-PB.

g-Ifiles\kk-pb financial llc.508\9: I6-cv-81871-kami\ans and affirm def to plain 3 amend comp 042419.doc 61
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 62 of 67

645. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful
action of Matthews and Evans caused damage to KK-PB.
646. KK-PB lacks knowledge or information as to the allegations, and therefore the
allegations are denied, other than to admit the Indictment makes allegations against
Robert Matthews and Evans relating to monies for the Palm House Hotel project, which
monies should have been used to pay on the Note held by KK-PB, and the unlawful
action of Matthews and Evans caused damage to KK-PB.
647. Any allegation not specifically admitted, is hereby denied.
KK-PB’s AFFIRMATIVE DEFENSES
First Affirmative Defense
1. To the extent the Plaintiffs’ have suffered any injury or damages, such injury or
damages are due to the intervening wrongful actions by the Plaintiffs and by the other
Defendants, not KK-PB.
Second Affirmative Defense
2. Plaintiffs are estopped from asserting any claim against KK-PB, by the Plaintiffs
inaction and/or constructive knowledge and Plaintiffs’ failure to discover the KK-PB
Mortgage was recorded on March 28, 2014, months before the Plaintiffs finalized their
alleged transactions with the other Defendants and Plaintiffs were aware, from the
offering documents of there being a priority Mortgage recorded before Plaintiffs’

Mortgage.

g-ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc §2
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 63 of 67

Third Affirmative Defense
3. The Plaintiffs were not in privity with and had no contractual relationship or
business relationship with KK-PB and, therefore, KK-PB owed no contractual duty or
obligation to the Plaintiffs as evidence by Plaintiffs’ 9/17/18 Responses to KK-PB’s
Request for Production of Documents.
Fourth Affirmative Defense
4, The Plaintiffs’ claims against KK-PB are barred by the doctrine of unclean hands.
Fifth Affirmative Defense
5. To the extent the Plaintiffs’ claims against KK-PB involve an interest or priority
in the Palm House Hotel real property, the Plaintiffs’ claims are barred by the State of
Florida statutory requirements for mortgages, Sections 689.01 and 695.01 Fla. Stat. and
by the statute of frauds.
Sixth Affirmative Defense
6. To the extent the Plaintiffs’ claims allege fraud against KK-PB, the claims fail to
comply with Rule 9(B) Fla. R. Civ. P. and the case law applicable to the specificity
required to prove fraud.
Seventh Affirmative Defense
7. The Plaintiffs’ claims against KK-PB, which allege some equitable duty, owing

by KK-PB, to the Plaintiffs are barred by the fact KK-PB owed no equitable or fiduciary

duty to the Plaintiffs.
Eighth Affirmative Defense
8. The Plaintiffs’ claims against KK-PB are barred by the doctrine of laches.

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.doc 63
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 64 of 67

Ninth Affirmative Defense
9. The Plaintiffs’ claims against KK-PB are barred by the applicable statute of
limitations 95.11(4)(e) and 95.11(5) to the extent the Plaintiffs are seeking some form of
specific performance, by KK-PB, or claim and equitable lien.
Tenth Affirmative Defense

10. The Plaintiffs’ claims are subject to 768.31, the Uniform Contribution Among
Tortfeasors Act.

Eleventh Affirmative Defense
11. The Plaintiffs failed to mitigate their damages.

Twelfth Affirmative Defense
12. The Plaintiffs waived any claim against KK-PB, by agreeing to accept and
perform under the written documents which are alleged in the Plaintiffs’ Complaint.

Thirteenth Affirmative Defense
13. The Plaintiffs have no standing to sue KK-PB, in that the Plaintiffs were not in
privity with and had no business dealings with KK-PB regarding the Palm House Hotel
property, and because the fraudulent transfer claims, Counts XVI — XVIII involve a claim
on assets of 160 Royal Palm, which is in bankruptcy and Plaintiffs have not obtained
Court approval to pursue those claims involving 160 Royal Palm, LLC
Fourteenth Affirmative Defense

14. The Plaintiffs have failed to join all parties necessary for a just determination of
the claims and defenses.

Fifteenth Affirmative Defense
15. The Plaintiffs own negligence and lack of due diligence in reviewing and/or

failing to review the documents attached to the Amended Complaint bars the Plaintiffs’

g-lfiles\kk-pb financial Ilc.508\9:16-cv-8187 1-kam\ans and affirm def to plain 3 amend comp 042419.doc 64
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 65 of 67

claims against KK-PB.
Sixteenth Affirmative Defense
16. The Plaintiffs’ claim of an equitable hen is barred by the Florida recording
statutes and law 695.01 et. seq. Fla. Stat., dealing with the recording and determination of
the priority of mortgages.
Seventeenth Affirmative Defense

17. The Plaintiffs’ claims against KK-PB are barred, in whole or in part, by the
Plaintiffs’ acknowledgement and agreement, and acknowledgement of the status of the

Palm House Hotel as set forth in the documents provided to and/or executed by the

Plaintiffs.
Eighteenth Affirmative Defense
18. The Plaintiffs’ claims are barred by their actual and/or constructive knowledge of

the existence of the August 30, 2013 Mortgage granted to KK-PB on the Palm House
Hotel.
Nineteenth Affirmative Defense
19. The Note and Mortgage were transferred to KK-PB in good faith and for value.
Twentieth Affirmative Defense
20. To the extent the Plaintiffs claim equitable relief, said relief is barred because
Plaintiffs have adequate remedies at law for damages.
Twenty-First Affirmative Defense
21. |The FDUPTA claims against KK-PB may not be applied extraterritorially.
Twenty-Second Affirmative Defense
22. To the extent the Plaintiffs seek an accounting from KK-PB, said claim is barred

because the transactions are not complex.

g-lfiles\kk-pb financial [1c.508\9: 16-cv-81871-kam\ans and affirm def to plain 3% amend comp 042419.dac 65
Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 66 of 67

Twenty-Third Affirmative Defense
23. The Plaintiffs have no standing to assert the Fraudulent Transfer claims Counts
XVI, XVII and XVIII in that to the extent a claim may exist, which KK-PB denies, that
claim is the Property of 160 Royal Palm, LLC, which is currently in Bankruptcy, Case
No, 18-19441 EPK.

Twenty-Fourth Affirmative Defense
24. To the extent the Plaintiffs receive any payment or financial benefit from the
claims, the Plaintiffs filed in the 160 Royal Palm, LLC Bankruptcy Proceedings, then

KK-PB is entitled to an offset or setoff of those claims asserted in this case by the

Plaintiffs.
Twenty-Fifth Affirmative Defense
25. To the extent the Plaintiffs have sought recovery from or asserted claims against

the interest of KK-PB in the 160 Royal Palm, LLC Bankruptcy Proceedings, the Plaintiffs
have made election of remedies and are estopped and barred from pursuing those same or
similar claims against KK-PB in this case.

Attorneys’ Fees and Costs
KK-PB requests the Court award KK-PB’s attorneys’ fees and costs and for such other

relief as the Court deems just and appropriate.

Jury Demand

To the extent any of the Plaintiffs’ claims against KK-PB can be tried to a jury, KK-PB

demands a jury.

g-Ifiles\kk-pb financial 1¢.508\9:16-cv-8187 1-kam\ans and affirm def to plain 3" amend comp 042419.doc 66
Respectfully submitted,

/s/_ Larry A. Zink
Larry A. Zink, Esq.
Florida Bar No. 0109592

ZINK, ZINK & ZINK CoO., L.P.A.

Florida Office:

1198 Hillsboro Mile — Suite 244

Hillsboro Beach, FL 33062
Ohio Office:

3711 Whipple Ave., N.W.
Canton, OH 44718-2933
Telephone: (330) 492-2225
Facsimile: (330) 492-3956
Cell Phone: (330) 495-0171

Email: zinklaw3711@yahoo.com

Counsel for Defendant,
KK-PB Financial, LLC

CERTIFICATE OF SERVICE

Case 9:16-cv-81871-KAM Document 448 Entered on FLSD Docket 04/25/2019 Page 67 of 67

THE UNDERSIGNED HEREBY CERTIFIES that a true and correct copy of the
foregoing document was electronically filed with the Clerk of Court using the CM/ECF
system, on this 25" day of April, 2019, and that the foregoing document is being served
this day on all counsel of record identified on the Service List below, via transmission of

Notices of Electronic Filing generated by CM/ECF.

Devin Radkay, Esq.
J. Anthony Nelson, Esq.
GUNSTER, YOAKLEY & STEWART, P.A.
777 South Flagler Drive — Suite 500 East
West Palm Beach, FL 33401-6194
Telephone: (561) 655-1980
Facsimile: (561) 655-5677
Email: ksonderling@gunster.com
dradka unster.com
Counsel for Plaintiffs
and
David J. George, Esq.
George Gesten McDonald, PLLC
9897 Lake Worth Rd. — Suite 302
Lakeworth, Florida 33467
Telephone: (561) 232-6002
Facsimile: (888) 421-4173
Cell: (561) 383-0927

 

Email: dgeorge@4-justice.com /s/_ Larry A. Zink
Counsel for Plaintiffs Larry A. Zink, Esq.

Florida Bar No. 0109592

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\ans and affirm def to plain 3 amend comp 042419.doc

67
